Citation Nr: 1602267	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that additional evidence was associated with the record following issuance of the Statement of the Case in April 2014, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Hearing Loss

The Veteran contends that his current hearing loss is related to exposure to noise from artillery fire during active service.  See, e.g., VA Form 21-0958, Notice of Disagreement, received in December 2013.  The Board notes that the Veteran's DD Form 214 reflects that his military occupational specialty involved artillery, and that he served overseas in the Republic of Vietnam during the Vietnam Era.  Therefore, his contention that he was exposed to noise from artillery fire during his active service is consistent with the places, types, and circumstances of his service, and is considered credible.  See 38 U.S.C.A. § 1154 (West 2014).

The Veteran was provided a VA audiological examination in November 2013 to determine the likely etiology of his claimed hearing loss.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  Audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  As a rationale for the opinion, the examiner explained that the Veteran's hearing was within normal limits bilaterally at the time of his separation from active service.

Under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the November 2013 VA examiner based her negative nexus opinion solely on the fact that the Veteran demonstrated normal hearing at the time of his separation from active service.  The examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why it is not at least as likely as not that his current hearing loss is etiologically related to the in-service noise exposure.  As such, the examiner's rationale is inadequate for decision-making purposes, and the matter must be remanded so that an adequate VA addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the November 2013 VA examiner indicated that the Veteran's hearing loss did not exist prior to service.  However, a review of the Veteran's service treatment records reveals that a September 1966 report of medical examination for induction into active service revealed puretone threshold values above 20 decibels (dB) at multiple frequencies bilaterally.  VA recognizes threshold levels greater than 20 dB as indicative of some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Indeed, the September 1966 report includes the notation, "Hearing loss, high frequency, left," and shows that the Veteran was assigned a H2 physical profile.  Physical inspection in December 1966 at the time of the Veteran's induction revealed no additional defects.  As such, it appears that the Veteran may have had a preexisting hearing loss that was noted at the time of induction, contrary to the VA examiner's opinion.  On remand, the examiner should be asked to discuss the September 1966 report of medical examination for induction, and provide an opinion as to whether it is at least as likely as not that the Veteran had a preexisting hearing loss at the time of induction and, if so, whether it is at least as likely as not that the preexisting hearing loss was aggravated by the Veteran's active service.  See 38 C.F.R. § 3.306.

In that regard, the Board notes that, for VA purposes, service department audiometric findings dated prior to November 1, 1967, are presumed to be in ASA units, unless otherwise specified.  In this case, the September 1966 report of medical examination for induction into active service does not indicate the type of units used.  Accordingly, the Board must assume that the audiological findings are reported in ASA units.  Therefore, in providing the addendum opinion on remand, the VA examiner must appropriately convert the audiological results in the Veteran's service treatment records from ASA units to ISO units.

Service Connection for COPD

The Veteran contends that his current COPD is the result of exposure to herbicide agents during active service.  See, e.g., VA Form 21-0958, received in December 2013.  Because the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii); see also, 38 C.F.R. § 3.2.  However, COPD is not among the conditions subject to presumptive service connection as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Nevertheless, the Veteran is not precluded from establishing service connection for COPD with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran also contends that his current COPD has been aggravated by his service-connected lung cancer.  See VA Form 21-4138, Statement in Support of Claim, received in September 2015.

The Veteran was provided VA respiratory conditions examinations in October 2013 and April 2015.  Both examinations reflect a current diagnosis of COPD.  However, neither examination includes an opinion as to direct or secondary service connection for the COPD.  Accordingly, the examinations are inadequate for decision-making purposes, and the matter must be remanded so that an adequate VA addendum opinion may be obtained.  See Barr, 21 Vet. App. at 312.

Other Development

The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, in March 2013 identifying L. J. Cown, M.D., as a private treatment provider.  The Veteran's private treatment from Dr. Cown is referenced in other medical evidence of record, to include the April 2015 VA respiratory conditions examination report, which states that the Veteran "was diagnosed many years ago with emphysema/COPD" by Dr. Cown.  The record does not reflect that efforts were made to obtain records from Dr. Cown.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from Dr. Cown.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from L. J. Cown, M.D.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and a copy of this Remand to the examiner who conducted the November 2013 VA audiological examination or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following: 

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran had a preexisting hearing loss at the time of his induction into active service?

b)  If so, is it at least as likely as not (50 percent probability or greater) that the preexisting hearing loss was aggravated by active service?

c)  If it is not at least as likely as not that the Veteran had a preexisting hearing loss at the time of his induction into active service, is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is caused by or otherwise etiologically related to service, to include in-service noise exposure?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service.

The examiner is asked to convert the audiological results in the Veteran's service treatment records from ASA units to ISO units, as appropriate.  For VA purposes, service department audiometric findings dated prior to November 1, 1967, are presumed to be in ASA units, unless otherwise specified.  The examiner is advised that VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss. See Hensley, 5 Vet. App. at 157.  The clinician must discuss the audiological testing results in the September 1966 report of medical examination for induction into active service and any changes in the puretone thresholds over the course of the Veteran's active service.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  Forward the record and a copy of this Remand to a VA examiner qualified to provide an addendum opinion as to the likely etiology of the Veteran's COPD.  Additional in-person examination of the Veteran is left to the discretion of the examiner.  The examiner must address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's COPD is causally or etiologically related to the Veteran's active service, to include his presumed exposure to herbicide agents?  The examiner must note that, although COPD is not among the conditions subject to presumptive service connection as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the Veteran is not precluded from establishing service connection for COPD with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's COPD is proximately due to or the result of the Veteran's service-connected lung disability?

c)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's COPD is aggravated by the Veteran's service-connected lung disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


